DETAILED ACTION
	Claims 1-17 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome rejections in this Office Action because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The filing date of the current application is 03/31/2021 and is the earliest available priority date.

Election/Restrictions
Applicant’s election of species of SEQ ID NOS: 1, 6, 8 and 10, GDP1 as position at which lactate dehydrogenase is introduced, and SEQ ID NO: 4 in the reply filed on 09/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
In the IDS filed 06/02/2021, the date “2018” is added to NPL reference 9, which is the year appear on the face of Shen et al.

Rule 105 Request
	In response to a Rule 105 in the Office Action dated 07/07/2024, applicant states the following in remarks dated 09/07/2022:

    PNG
    media_image1.png
    149
    678
    media_image1.png
    Greyscale

	Applicant’s remarks are noted and examination below is based upon Korean patent Laid-open Publication No. 2017-0025315 NOT disclosing the strain deposited as KCTC13508BP.  However, it is noted that Park et al. (WO 2019/203436 A1) (see IDS), para. [0074], references KCTC13508BP.  
Further, the above is understood as describing the strain deposited with accession number KCTC13508BP as a naturally-occurring or wild-type strain of Kazachstania exigua that is not otherwise modified from its naturally-occurring form.  While the strain deposited with accession number KCTC13508BP may be “newly isolated,” such “isolation” is understood as isolated from nature such that the strain deposited with accession number KCTC13508BP is considered to be a natural product.

Claim Objections
Claims 1, 14 and 15 are objected to because of the following informalities:    
Claim 1, lines 4-5, recites “an acid-resistant yeast YBC strain (KCTC13508BP).”  Claim 1 is interpreted as having a specific strain, KCTC13508BP, as being a limiting claim feature such that any embodiment of claim 1 is considered to require the underlining structure of the specific strain KCTC13508BP with any further modifications thereto.  Since the specific strain KCTC13508BP is considered to be a limiting feature of the claim, KCTC13508BP should not be recited in parenthesis and must be removed from parenthesis as recited.
Claim 14, line 2, recites “hydroxyacetone” that appears to be a typographical error for “dihydroxyacetone.”
Claim 15 should be amended to recited “[a] the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 2” to conform with the parallel claim language of claim 3. Claim 15 is interpreted as requiring the whole sequence of SEQ ID NO: 1 or SEQ ID NO: 2 rather than any fragment thereof.  Regardless, it is recommended that the language of claim 15 conform with claim 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejected claims recite a specifically deposited strain, an acid-resistant yeast YBC strain (KCTC13508BP).  Since the strain is essential to the claimed invention, the strain must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  Based upon the current evidence of record, it is not clear if the specifically referenced strain KCTC13508BP is freely available to the public.  Further, the strain KCTC13508BP appears to be a naturally-ocurring wild-type microorganisms that cannot be made through any repeatable process.  The enablement requirements of 35 U.S.C. 112 may be satisfied by a deposit of the claimed strain.  Accordingly, it is deemed that a deposit of the deposited strain should have been made in accordance with 37 CFR 1.801-1.809.
It is noted that applicants have deposited the organisms but there is no indication in the specification as to public availability.  If the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be available to the public under the conditions specified in 37 CFR 1.808, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application , access to the invention will be afforded to the Commissioner upon request;
	2. upon granting of the patent the strain will be available to the public under the conditions specified in 37 CFR 1.808;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the recombinant strain has reduced glycerol-producing ability compared to the parent strain thereof.” Claim 10 recites the limitation "the parent strain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Embodiments of claim 10 (and claim 1) are not required to be made from any particular “parent strain,” since embodiments of the claims are not required to be made from any specific method.  See MPEP 2113.  While embodiments of claim 1 are based upon YBC strain KCTC13508BP, “the parent strain” recited in claim 10 cannot be considered to have antecedent basis in the prior-recitation of a YBC strain KCTC13508BP.  For example, embodiments of claims 1 and 10 can be made from “a parent strain” that is the YBC strain KCTC13508BP expressing any number of unrecited genes.  “A recombinant strain having” in claim 1 is considered as “having” being an open transitional phrase open to other unrecited modifications as recited in, for example, claim 4.  As such, there is no specific “the parent strain” from which embodiments of claims 1 and 10 are required to made such that it is unclear as to what claim element “the parent strain” references. See MPEP 2173.05(e).
Claim 14 recites “the gene encoding a protein having a homology of 90% or more with a protein comprising the amino acid sequence of SEQ ID NO: 3.”
Claim 16 recites “the protein having a homology of 90% or more with a protein comprising the amino acid sequence of SEQ ID NO: 3.”
A protein “comprising” the amino acid sequence of SEQ ID NO: 3 can have any unlimited sequence added to the N- and/or C-terminus thereof.  For example, a protein “comprising” the amino acid sequence of SEQ ID NO: 3 can be :
A protein consisting of 389 amino acid residues identical to SEQ ID NO: 3; or 
A fusion protein having the 389 amino acid residues identical to SEQ ID NO: 3 fused to a common fusion partner such as maltose binding protein that can have up to 396 amino acid residues, the fusion protein having 785 amino acid residues.
If the “a protein comprising the amino acid sequence of SEQ ID NO: 3” is “1)” described above, then a protein consisting of only the 389 amino acid residues identical to SEQ ID NO: 3 is an embodiment of claim 16 and its encoding gene is an embodiment of claim 14.
If the “a protein comprising the amino acid sequence of SEQ ID NO: 3” is “2)” described above, then a protein consisting of only the 389 amino acid residues identical to SEQ ID NO: 3 is NOT an embodiment of claim 16 (nor its encoding gene an embodiment of claim 14), since such a 389-amino acid residue protein cannot be considered to have at least 90% homology to a fusion protein having 785 amino acid residues.  That is, “a protein comprising the amino acid sequence of SEQ ID NO: 3” is a genus of proteins having variable sequences wherein an ordinarily skilled artisan is unable to interpret the metes and bounds of the claims so as to understand how to avoid infringement, as illustrated above.  See MPEP 2173.01(II).  The claims could be amended to recite, for example, “the gene encoding a protein comprising an amino acid sequence with a homology of 90% or more with SEQ ID NO: 3” to address this issue.
Further, the meaning of “a homology of 90% or more” as recited in claims 14 and 16 is unclear.  The specification has been examined; however, no specific limiting definition for “homology” appears to be described.  It is not clear if “homology” with respect to homology of proteins is:
A synonym for percent identity; or 
Further includes similarity (e.g. threonine is similar or homologous to serine and replacement of Thr with Ser would maintain homology) wherein the specification does not set forth a limiting manner in which such homology is numerically evaluated.
For example, Pearson (Effective protein sequence comparison, Methods Enzymology 266 (1996): 227-58) explain that “homology” in the art means common ancestry: “programs for searching protein sequence databases are most effective when used to identify sequences that are homologous (i.e., that share a common ancestor). Homology is the most informative inference that one can draw from a database search, both because it is the most reliable (homology can be inferred from statistically significant similarity scores with high confidence).” Pearson, page 228.  As such, homology in the art is understood as reference to common ancestry and not to a specific numerically measurable quantity of similarity.  Further, there are “different scoring matrices” for evaluating the similarity between protein sequences as reviewed by Pearson wherein it is not clear how the quantity “a homology of 90%” or more is calculated.  See Pearson, page 244 (Search Parameters: Scoring Matrices and Gap Penalties).
For theses, reasons, an ordinarily skilled artisan is unable to interpret the metes and bounds of the claims so as to understand how to avoid infringement since “a homology of 90% or more” does not have a fixed definition in the art is subject to multiple interpretations and means for numeric calculation as reviewed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2019/203436 A1) (published 10/24/2019) (see IDS).
The English-language translation of Park et al. filed as part of an IDS is cited herein.
 Park et al., abstract, teach:
The present invention relates to an acid-resistant yeast endowed with a lactic acid production ability and having a suppressed ethanol production pathway, and a method for producing lactic acid using same. According to the present invention, by effectively suppressing the production of ethanol in an acid resistant yeast, and by expressing an LOH enzyme with strong expression and high efficiency, it is possible to produce lactic acid with high yield even at low pH without degrading growth.
	“In order to achieve the above objective, the present invention provides a recombinant strain having lactic acid-producing ability in which the g4423 gene is deleted or attenuated in the acid-resistant yeast YBC strain (KCTC13508BP) and a lactate dehydrogenase-encoding gene is introduced.” Park et al., para. [0021].
Regarding claims 14-17, none of claims 14-17 recite that any embodiment, gene, protein or promoter is in anyway isolated or removed from a cell in which such gene, protein or promoter may be found.  The specification, page 14, lines 3-9, evidences that YBC strain (KCTC13508BP) as taught by Park et al. has a protein and encoding gene with activity to convert dihydroxyacetone phosphate to glycerol-3-phosphate with an amino acid sequence of SEQ ID NO: 3 as encoded by a gene sequence with SEQ ID NO: 1 or 2.  Further, the specification, page 19, lines 3-8, evidences that YBC strain (KCTC13508BP) as taught by Park et al. inherently has a promoter sequence of SEQ ID NO: 4 or 5 that acts as the endogenous promoter for the gene of SEQ ID NO: 1 or 2.  The Sequence Listing, SEQ ID NO: 4, field “223,” identifies SEQ ID NO: 4 as “g1544 gene promoter allele1, which is understood as describing SEQ ID NO: 4 as a natural nucleotide promoter sequence found in association with the endogenous g1544 gene of YBC strain (KCTC13508BP).
That is the reference in the specification SEQ ID NO: 1 or 2 being “g1544 gene” and encoding an enzyme having activity to convert dihydroxyacetone phosphate to glycerol-3-phosphate having SEQ ID NO: 3, SEQ ID NO: 6 or 7 being “g4423 gene,” SEQ ID NO: 8 or 9 being “g3302 gene,” SEQ ID NO: 10 or 11 being “g2947 gene” and SEQ ID NO: 4 or 5 being a promoter of a GPD1 gene is interpreted as a description that all of these genes and promoters are endogenously and inherently found in the genome of YBC strain (KCTC13508BP) and that the same YBC strain (KCTC13508BP) inherently expresses an enzyme having activity to convert dihydroxyacetone phosphate to glycerol-3-phosphate having SEQ ID NO: 3.  More specifically, 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." MPEP 2112(I).  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112(II).
For these reasons, the acid-resistant yeast YBC strain (KCTC13508BP) disclosed by Park et al. inherently contains a gene having enzymatic activity of converting hydroxyacetone phosphate to glycerol-3-phosphate, the gene encoding a protein having the amino acid sequence of SEQ ID NO: 3 and comprising a nucleotide sequence of SEQ ID NO: 1 or 2, and further a protein having enzymatic activity of converting dihydroxyacetone phosphate to glycerol-3-phosphate, the protein having the amino acid sequence of SEQ ID NO: 3.  Further, as evidenced by the specification, the acid-resistant yeast YBC strain (KCTC13508BP) disclosed by Park et al. inherently contains within its genome a promoter of a GPD1 gene comprising the nucleotide sequence of SEQ ID NO: 4 or SEQ ID NO: 5.
This rejection may potentially be overcome by filing a certified translation of priority document KR10-2020-0046779  in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot, Accession No. A0A1X7R452, 2019, www.uniprot.org.
Uniprot . A0A1X7R452 disclose a glycerol-3-phosphate dehydrogenase that catalyzes the reaction “Reaction=NAD(+) + sn-glycerol 3-phosphate = dihydroxyacetone phosphate,” such glycerol-3-phosphate dehydrogenase having over 95% identity with recited SEQ ID NO: 3 (Qy) as recited in claim 16 as shown in the alignment below:

    PNG
    media_image2.png
    610
    768
    media_image2.png
    Greyscale

	Regarding claim 14, Uniport A0A1X7R452 states the described glycerol-3-phosphate dehydrogenase was identified from “NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA]” “Genomic_DNA” from the genome of Kazachstania saulgeensis such that Uniport A0A1X7R452 directly describes that such glycerol-3-phosphate dehydrogenase is encoded by a gene found in Kazachstania saulgeensis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2019/203436 A1) (published 10/24/2019) (see IDS) further in view of Kim et al. (U.S. 9,353,388 B2) and Lee et al. (U.S. 2015/0064752 A1) as evidenced by Nevoight et al. (U.S. 2012/0295319 A1).
The English-language translation of Park et al. filed as part of an IDS is cited herein.
The rejections under 35 U.S.C. 102(a)(1) over Park et al. stated above are incorporated herein by reference.
 Park et al., abstract, teach:
The present invention relates to an acid-resistant yeast endowed with a lactic acid production ability and having a suppressed ethanol production pathway, and a method for producing lactic acid using same. According to the present invention, by effectively suppressing the production of ethanol in an acid resistant yeast, and by expressing an LOH enzyme with strong expression and high efficiency, it is possible to produce lactic acid with high yield even at low pH without degrading growth.
	“In order to achieve the above objective, the present invention provides a recombinant strain having lactic acid-producing ability in which the g4423 gene is deleted or attenuated in the acid-resistant yeast YBC strain (KCTC13508BP) and a lactate dehydrogenase-encoding gene is introduced.” Park et al., para. [0021].
	Strain KCTC13508BP is a species of Kazachstania exigua.  See Park et al., para. [0074].
	The g4423 gene is an ADH (alcohol dehydrogenase gene). Park et al., para. [0043].  “If the identified ADH gene (g4423) is replaced with an LDH gene with strong activity and then the LDH gene is expressed through the g4423 promoter, it was thought that the ethanol production flux of the YBC strain could be replaced with the lactate production flux.” Park et al., para. [0043]. “In the present invention, the gene encoding the lactate dehydrogenase may be introduced so as to be regulated by the promoter (SEQ ID NO: 3 or SEQ ID NO: 4) of the g4423 gene.” Park et al., para. [0044].   That is, a gene encoding lactate dehydrogenase is introduced at a position of at least a deleted ADH gene (g4423 gene) and is regulated by a promoter of the deleted ADH gene as directly recited in claim 12.
	“The present invention also comprises the steps of (a) culturing the recombinant strain to produce
lactic acid; And {b} provides a method for producing lactic acid comprising the step of obtaining
the produced lactic acid.” Park et al., para. [0022].
	However, Park et al. do not further describe the modified yeast YBC strain (KCTC13508BP) further having deletion of a GPD1 or GPD2 gene encoding an enzyme that converts dihydroxyacetone phosphate to glycerol-3-phospate as recited in claims 1-3 nor further deletion of CYB2 (enzyme that converts lactate to pyruvate) and PDC genes as recited in claims 6-11.
	Park et al. directly suggest that modification known to benefit lactic acid production in Saccharomyces cerevisiae be implemented in the taught YBC strain (KCTC13508BP).  For example, “many researcher have conducted a study to reduce ethanol by removing pyruvate decarboxylase enzyme, which is a competitive reaction in pyruvate, as described above. (. . . US 9353388 B2[)].” Park et al., para. [0039]. U.S. 9,353,388 in Example 1 addresses engineering S. cerevisiae for increased lactic acid production.   “The acid-resistant yeast may be a yeast having acid resistance selected from the group consisting of the genus Saccharomyces, Saccharomyces . . . and Candida, for example, Saccharomyces cerevisiae, Cassia, it may be characterized in that mis selected from the group
consisting of stania exigua (Kazachstania exigua}, Kazachstania bulderi, and Candida humihs,
but is not limited thereto.” Park et al., para. [0058].  As such, Park et al. directly suggest that modifications expected to increase lactic acid production in K. exigua and expected to have similar effect in S. cerevisiae and vice versa.
	Lee et al. relates to engineering yeast, particularly S. cerevisiae, for production of lactic acid.  Lee et al., para. [0006]. “The yeast may belong to the phylum Ascomycota. The phylum Ascomycota may include the subphylum Saccharomycotina or subphylum Taphrinomycotina. The yeast may include the class Saccharomycetes or class Schizosaccharomycetes. The yeast may belong to the family Saccharomycetaceae. The family Saccharomycetaceae may include the genus Brettanomyces, Candida, Citeromyces, Cyniclomyces, Debaryomyces, Issatchenkia, Kazachstania, Kluyveromyces, Komagataella, Kuraishia, Lachancea, Lodderomyces, Nakaseomyces, Pachysolen, Pichia, Saccharomyces, Spathaspora, Tetrapisispora, Vanderwaltozyma, Torulaspora, Williopsis, Zygosaccharomyces, or Zygotorulaspora.” Lee et al., para. [0029].
	“In some embodiments, the yeast cell may include a removed or decreased activity of a protein involved in breakdown of lactic acid or a removed or decreased activity of a protein involved in an inhibition of a production of lactic acid. The removed or decreased activity of the protein may be from inactivation or attenuation of a gene encoding the protein involved in breakdown of lactic acid. The protein involved in breakdown of lactic acid may be a polypeptide with the activity of converting pyruvate into acetaldehyde, for example, pyruvate decarboxylase (PDC); a polypeptide with the activity of converting lactate into pyruvate, for example, lactate cytochrome-c oxidoreductase (CYB2); a polypeptide with the activity of converting dihydroxyacetone phosphate (DHAP) into glycerol-3-phosphate, for example, cytosolic glycerol-3-phosphate dehydrogenase (GPD1); or a combination thereof. The decreased activity of the protein may be lower than that of a control group by, for example, about 10% or greater, about 20% or greater, about 30% or greater, about 40% or greater, about 50% or greater, about 55% or greater, about 60% or greater, about 70% or greater, about 75% or greater, about 80% or greater, about 85% or greater, about 90% or greater, about 95% or greater, or about 100%. The control group may be a non-manipulated yeast cell, for example, a genetically non-manipulated yeast cell or a parent yeast cell.” Lee et al., para. [0058].
	That is, Lee et al. teach the deletion/removing or decreased activity of a pyruvate decarboxylase (PDC) gene, CYB2 gene that converts lactate to pyruvate and glycerol-3-phosphate dehydrogenase (GPD1) gene converting dihydroxyacetone phosphate (DHAP) into glycerol-3-phosphate is known and taught in the prior art as desirable modifications to make to a yeast cell to increase lactic acid production including in Kazachstania yeast species.  For example, Lee et al., para. [0080], teach a yeast strain “Saccharomyces cerevisiae Accession No. KCTC 12415 (CEN.PK2-1D (Δpdc1::IdhΔcyb2::IdhΔgpd1::Idh)” having deletion of pyruvate decarboxylase (PDC) gene, CYB2 gene and GPD1 gene as discussed as well as expression of heterologous lactate dehydrogenases (ldh) gene.
	Kim et al. (U.S. 9,353,388 B2), directly cited by Park et al., as discussed, further teach a yeast strain with the genotype “Δpdc1::LDH Δcyb2::LDH” wherein a pyruvate decarboxylase (PDC) gene and a CYB2 gene are deleted along with expression of a heterologous a pyruvate decarboxylase (PDC) gene, CYB2 gene.
	Lee et al., paras. [0060]-[0062], disclose the nucleotide sequences of PDC1, CYB2 and GPD1 (converting dihydroxyacetone phosphate to glycerol-3-phosphate) as SEQ ID NOS: 20-26 of Lee et al.
	Since deletion of a pyruvate decarboxylase (PDC) gene, CYB2 gene that converts lactate to pyruvate and glycerol-3-phosphate dehydrogenase (GPD1) gene converting dihydroxyacetone phosphate (DHAP) into glycerol-3-phosphate are well known modifications to make to a yeast cell to increase lactate production as taught by Lee et al. including in Kazachstania.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to modify the Kazachstania exigua YBC strain (KCTC13508BP) strain taught by Park et al. to have further modifications taught in the prior art to benefit lactic acid production in yeast cells including deletion of a pyruvate decarboxylase (PDC) gene, CYB2 gene that converts lactate to pyruvate and glycerol-3-phosphate dehydrogenase (GPD1) gene.  While Park et al., para. [0039], reports that there are some disadvantages to deletion of a pyruvate decarboxylase (PDC) gene, Park et al. do not disparage deletion of PDC as ineffective in increasing lactic acid production and is a known modification made to yeast strains as taught by Kim et al.
	Park et al., paras. [0080], [0081] and [0091], teach that:
	In strains with strong ethanol fermenting ability such as yeast. ADHs with various strengths and
roles exist. Among the ADHs of YBC strains, the main ADH responsible for ethanol production
is identified and YAC genome information is used to use the promoter. and S. cerevisiae by
comparing known ADH gene information, several candidate genes were selected, and qPCR was
performed on therm.
In Genome Full Sequencing Data, S. cerevisiae and Bioinformatics information were used to
select seven ADH gene candidates present in the genome of YBC strain, and RT-qPCR was performed by designing an oligomer specific for the selected gene.
A recombinant strain in which g4423, the main ADH of the YRC strain identified in Example 2,
was knocked cut was prepared, and the effect of ADH removal on the growth of the strain was
confirmed.
	As such, Park et al. teach that gene sequences of S. cerevisiae genes can be employed to identify the corresponding genes in Kazachstania exigua YBC strain (KCTC13508BP) strain taught by Park et al.  Since Lee et al. teach deletion of PDC1, CYB2 and GPD1 genes in S. cerevisiae and the corresponding gene sequences, the gene sequences of such genes in S. cerevisiae are known wherein Park et al. suggest that S. cerevisiae gene sequences can be used to identify the corresponding genes in Kazachstania exigua YBC strain (KCTC13508BP).  For these reasons, based upon the evidence of record, the cited prior art is considered to enable the deletion of a pyruvate decarboxylase (PDC) gene, a CYB2 gene that converts lactate to pyruvate and a glycerol-3-phosphate dehydrogenase (GPD1) gene in in Kazachstania exigua YBC strain (KCTC13508BP) as taught by Park et al.  
	Regarding claim 10, deletion of GPD1 in yeast cells is well understood in the art to reduce glycerol production.  See Nevoight para. [0008].
	Regarding claims 3, 5, 7 and 9, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." MPEP 2112(I).  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112(II).
	As stated, Park et al. teach deletion of gene g4423 in the YBC strain (KCTC13508BP), which the specification, page 15, lines 3-7, evidences comprises the sequence of SEQ ID NO: 6 or 7.  As such, the g4423 gene discussed by Park et al. inherently has SEQ ID NO: 6 or 7 as recited in claim 5.
	For claims 3, 7 and 9, for the reasons discussed above, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to identify the GPD1, pyruvate decarboxylase (PDC) and CYB2 genes (encoding an enzyme that converts lactate to pyruvate) in Kazachstania exigua YBC strain (KCTC13508BP) and delete the same.  Such genes are endogenous to YBC strain (KCTC13508BP) and inherently have the gene sequences that such genes have in YBC strain (KCTC13508BP).  The specification, page 14, lines 3-9, evidences that gene GPD1 in YBC strain (KCTC13508BP) has SEQ ID NO: 1 or 2; the specification, page 15, lines 11-15, evidences that PDC gene in YBC strain (KCTC13508BP) has SEQ ID NO: 8 or 9; and the specification, page 15, lines 19-24, evidences that CYB2 gene in YBC strain (KCTC13508BP) has SEQ ID NO: 10 or 11.  
This rejection may potentially be overcome by filing a certified translation of priority document KR10-2020-0046779  in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a naturally-ocurring gene encoding an protein with activity to dihydroxyacetone phosphate to glycerol-3-phosphate and the protein and a naturally-occurring promoter sequence associated with such gene. This judicial exception is not integrated into a practical application because the claims do not recite any features that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite additional elements.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
The specification, page 10 (bottom) states: “In  the  previous research by the present inventors, an acid-resistant yeast strain (KCTC13508BP) was selected from yeasts having these characteristics in several yeast libraries, and the acid- resistant yeast strain (KCTC13508BP) had a high growth rate and a high sugar consumption rate even at a lactic acid concentration  of 40 g/L to  80 g/L.”
In remarks dated 09/07/2022, applicant states the following:
“Lastly, with regard to the Rule 105 Request for Information, Applicant notes that Korean Patent Laid-open Publication No. 2017-00253 15 does not describe the strain deposited with accession number KCTC13508BP. Rather, the strain deposited with accession number KCTC13508BP is a type of kazachstania exigua that is newly isolated, distinctive from those VSK-related strains disclosed in Korean Patent Laid-open Publication No. 2017-00253 15.”
The above is understood as describing the strain deposited with accession number KCTC13508BP as a naturally-occurring or wild-type strain of Kazachstania exigua that is not otherwise modified from its naturally-occurring form.  While the strain deposited with accession number KCTC13508BP may be “newly isolated,” such “isolation” is understood as isolated from nature such that the strain deposited with accession number KCTC13508BP is considered to be a natural product.
The rejections above under 35 U.S.C. 102 and 103 stated above are incorporated herein by reference and are not restated herein in full.  As stated above, the specification of the current application evidences that the strain deposited with accession number KCTC13508BP contains within its genome a gene with a nucleotide sequence of SEQ ID NO: 1 and 2 that encodes a protein/enzyme having SEQ ID NO: 3 with activity to convert dihydroxyacetone phosphate to glycerol-3-phosphate.  As such, the specification evidences that the naturally-occurring strain deposited with accession number KCTC13508BP produces the same protein/enzyme having SEQ ID NO: 3.  Further, as discussed, the specification evidences that the strain deposited with accession number KCTC13508BP contains within its genome a promoter of a GPD1 gene having the nucleotide sequence of SEQ ID NO: 4 or 5. As such, the naturally-occurring strain deposited with accession number KCTC13508BP has a structure that meets all of the features of claims 14-17.
Because the genes, promoters and proteins recited in claims 14-17 by definition are directed to naturally-occurring products, the same falls under the product of nature exception as to satisfy step 2A, prong 1, against patentability.  
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claims 14-17 do not recite any additional elements other than the product of nature exception of naturally-occurring genes, proteins and promoters.
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, again, the claims do not recite any additional elements other than the product of nature exception of naturally-occurring genes, proteins and promoters.
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/276,306 in view of Park et al. (WO 2019/203436 A1) (published 10/24/2019), Kim et al. (U.S. 9,353,388 B2) and Lee et al. (2015/0064752 A1). 
Co-pending claims recites:
 A recombinant strain having lactic acid-producing ability, in which a pyruvate decarboxylase-encoding gene has been deleted or attenuated from an acid-tolerant yeast YBC strain (KCTC13508BP) and a lactate dehydrogenase-encoding gene is introduced into an acid-tolerant yeast YBC strain (KCTC13508BP).
The recombinant strain of claim 1, wherein the pyruvate decarboxylase- encoding gene is a g3002 gene.
6.  The recombinant strain of claim 1, wherein the lactate dehydrogenase- encoding gene is introduced to replace the g3002 gene and is controlled by a promoter of the g3002 gene [i.e. the gene encoding lactate dehydrogenase is introduced at a position of a deleted PDC pyruvate decarboxylase gene as to be regulated by a promoter of the deleted gene].
Co-pending claim 5 further recites deletion of g4423 gene (alcohol dehydrogenase).
The rejection under 35 U.S.C. 102 stated above is incorporated herein by reference explaining how the acid-tolerant yeast YBC strain (KCTC13508BP) recited in the copending claims, and the recombinant strain recited in copending claim 1, anticipates all of the features of claims 14-17.
The specification describes that the alcohol dehydrogenase having recited SEQ ID NO: 6 or 7 is gene g4423 (spec., pg. 13), and the pyruvate decarboxylase having recited SEQ ID NO: 8 or 9 is gene g3002 (spec., pg. 15).
The rejections under 35 U.S.C. 103 set forth above are incorporated herein by reference and are not repeated herein in full.  Just as an ordinarily skilled artisan would have been motivated to modify embodiments of Park et al. to have further deletion of CBY2, GPD1, PDC and ADH alcohol dehydrogenase (gene g4423 having recited SEQ ID NO: 6 or 7) genes, an ordinarily skilled artisan at the time of filing would have been motivated to modify embodiments of at least copending claims 1, 2, 5 and 7 to have deletion of CBY2, GPD1, PDC and ADH alcohol dehydrogenase gene (gene g4423 having recited SEQ ID NO: 6 or 7) for the same reasons of increasing lactic acid production in such embodiment strains as well as performing the method of claim 13 with such modified embodiments of the copending claims as discussed above.
As discussed, Park et al. teach how to identify such CBY2, GPD1, PDC and ADH genes in strain KCTC13508BP that inherently have the various Sequence Identifiers recited in claims 3, 5, 7 and 9 as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/064,817 in view of Park et al. (WO 2019/203436 A1) (published 10/24/2019), Kim et al. (U.S. 9,353,388 B2) and Lee et al. (2015/0064752 A1). 
Copending claims 1 and 10-12 recite:
1. A recombinant strain having lactic-acid-producing ability, in which a gene encoding an enzyme converting lactate to pyruvate is deleted or attenuated from an acid-resistant yeast YBC strain (KCTC13508BP), and a gene encoding a lactate dehydrogenase is introduced into the acid-resistant yeast YBC strain.
10. A recombinant strain having lactic-acid-producing ability, in which a g2947 gene, which is a gene encoding an enzyme converting lactate into pyruvate, a g4423 gene [alcohol dehydrogenase], which is a gene encoding an alcohol dehydrogenase, and a g3002 gene, which is a gene encoding a pyruvate decarboxylase are deleted from an acid-resistant yeast YBC strain (KCTC13508BP), a gene encoding a lactate dehydrogenase is introduced into the strain.
11. The recombinant strain according to claim 10, wherein the gene encoding the lactate dehydrogenase is introduced by substitution with at least one of the g2947 gene, the g4423 gene and the g3002 gene, and is regulated by a promoter of the substituted gene [i.e. the gene encoding lactate dehydrogenase is introduced at a position of the deleted alcohol dehydrogenase (ADH, g4423 gene) as to be regulated by a promoter of the deleted gene].
12. A method of producing lactic acid comprising: (a) culturing the recombinant strain according to of claim 1 to produce lactic acid; and (b) obtaining the produced lactic acid.
The rejection under 35 U.S.C. 102 stated above is incorporated herein by reference explaining how the acid-tolerant yeast YBC strain (KCTC13508BP) recited in the copending claims, and the recombinant strain recited in copending claim 1, anticipates all of the features of claims 14-17.
The specification describes that the alcohol dehydrogenase having recited SEQ ID NO: 6 or 7 is gene g4423 (spec., pg. 13), the pyruvate decarboxylase having recited SEQ ID NO: 8 or 9 is gene g3002 (spec., pg. 15), and the enzyme that converts lactate to pyruvate (CYB2) having recited SEQ ID NO: 10 or 11 is gene g2947 (spec, pg. 15).
The rejections under 35 U.S.C. 103 set forth above are incorporated herein by reference and are not repeated herein in full.  Just as an ordinarily skilled artisan would have been motivated to modify embodiments of Park et al. to have further deletion of CBY2, GPD1, PDC and ADH alcohol dehydrogenase (gene g4423 having recited SEQ ID NO: 6 or 7) genes, an ordinarily skilled artisan at the time of filing would have been motivated to modify embodiments of at least copending claims 1 and 10-12 to have deletion of CBY2, GPD1, PDC and ADH alcohol dehydrogenase gene (gene g4423 having recited SEQ ID NO: 6 or 7) for the same reasons of increasing lactic acid production in such embodiment strains as well as performing the method of claim 13 with such modified embodiments of the copending claims as discussed above.
As discussed, Park et al. teach how to identify such CBY2, GPD1, PDC and ADH genes in strain KCTC13508BP that inherently have the various Sequence Identifiers recited in claims 3, 5, 7 and 9 as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,339,398 in view of Park et al. (WO 2019/203436 A1) (published 10/24/2019), Kim et al. (U.S. 9,353,388 B2) and Lee et al. (2015/0064752 A1). 
The patented claims recite:
1. A recombinant strain having lactic-acid-producing ability, in which a g4423 gene encoding ADH (alcohol dehydrogenase) is deleted or attenuated from YBC strain (KCTC13508BP) and a gene encoding a lactate dehydrogenase (LDH) encoding the amino acid sequence of SEQ ID NO: 1 is introduced into the YBC strain (KCTC13508BP) so that expression of the gene encoding LDH is regulated by a promoter comprising the nucleotide sequence of SEQ ID NO: 3 or SEQ ID NO: 4 [i.e. the gene encoding lactate dehydrogenase is introduced at a position of a deleted ADC alcohol dehydrogenase gene as to be regulated by a promoter of the deleted gene].
3. A method of producing lactic acid comprising: (a) culturing the recombinant strain according to any one of claim 1 to produce lactic acid; and (b) obtaining the produced lactic acid.
The rejection under 35 U.S.C. 102 stated above is incorporated herein by reference explaining how the acid-tolerant yeast YBC strain (KCTC13508BP) recited in the copending claims, and the recombinant strain recited in the patented claims, anticipates all of the features of claims 14-17.
The specification describes that the alcohol dehydrogenase having recited SEQ ID NO: 6 or 7 is gene g4423 (spec., pg. 13).
The rejections under 35 U.S.C. 103 set forth above are incorporated herein by reference and are not repeated herein in full.  Just as an ordinarily skilled artisan would have been motivated to modify embodiments of Park et al. to have further deletion of CBY2, GPD1, PDC and ADH alcohol dehydrogenase gene (gene g4423 having recited SEQ ID NO: 6 or 7), an ordinarily skilled artisan at the time of filing would have been motivated to modify embodiments of at least patented claims 1 and 3 to have deletion of CBY2, GPD1, PDC and ADH alcohol dehydrogenase gene (gene g4423 having recited SEQ ID NO: 6 or 7) for the same reasons of increasing lactic acid production in such embodiment strains.
As discussed, Park et al. teach how to identify such CBY2, GPD1, PDC and ADH genes in strain KCTC13508BP that inherently have the various Sequence Identifiers recited in claims 3, 5, 7 and 9 as discussed above.

Claims 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 17/276,306 (reference application) as evidenced by the specification. Although the claims at issue are not identical, they are not patentably distinct for the following reasons.
The rejection under 35 U.S.C. 102(a)(1) over Park et al. stated above is incorporated herein by reference explaining how the acid-tolerant yeast YBC strain (KCTC13508BP) recited in the copending claims, and the recombinant strain recited in copending claim 1, inherently anticipates all of the features of claims 14-17.  As discussed above, Park et al. teach the same acid-tolerant yeast YBC strain (KCTC13508BP) as recited in the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 17/064,810 (reference application) as evidenced by the specification. Although the claims at issue are not identical, they are not patentably distinct for the following reasons.
The rejection under 35 U.S.C. 102(a)(1) over Park et al. stated above is incorporated herein by reference explaining how the acid-tolerant yeast YBC strain (KCTC13508BP) recited in the copending claims, and the recombinant strain recited in copending claim 1, inherently anticipates all of the features of claims 14-17. As discussed above, Park et al. teach the same acid-tolerant yeast YBC strain (KCTC13508BP) as recited in the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,339,398 as evidenced by the specification. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejection under 35 U.S.C. 102(a)(1) over Park et al. stated above is incorporated herein by reference explaining how the acid-tolerant yeast YBC strain (KCTC13508BP) recited in the patented claims, and the recombinant strain recited in patented claim 1, inherently anticipates all of the features of claims 14-17. As discussed above, Park et al. teach the same acid-tolerant yeast YBC strain (KCTC13508BP) as recited in the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652